Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-16 are currently pending and are under examination.
	Benefit of priority is to September 18, 2018.

The disclosure is objected to because of the following informalities: 
The specification refers to sequence as SEQ ID 18, for example, but 37 CFR 1.821 states that all sequence sill be identified as SEQ ID NO: 18:, for example.  
Appropriate correction is required.

Claims 1, 2, and 3, and therefore Claims are objected to because of the following informalities:  
These claims refer to SEQ ID 18, for example, but 37 CFR 1.821 states that all sequence sill be identified as SEQ ID NO: 18:, for example.  
Appropriate correction is required.

37 CFR 1.821(d) Where the description or claims of a patent application discuss a sequence that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by "SEQ ID NO:" in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.








(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 6, and 8-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 are drawn to a method for treating a subject, yet neither claim specifies what malady the subject is being treated for. 
Claim 8 refers to the GNE have a mutation in the allosteric domain yet Claims 1 and 2 do not specify that the GNE is mutated. Therefore, Claim 8 lacks antecedent basis in Claims 1 or 2.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, and 8-16 is/are rejected under 35 U.S.C. 102a1as being anticipated by Mitrani-Rosenbaum et al. (IDS; PCT-237; WO 2013/102904) as evidenced by:

Mitrani-Rosenbaum et al. teach to place nucleic acid encoding GNE into recombinant AAV vectors, wherein the AAV vector is AAV serotype 2, 8, or 9 (page 6, para. 2 and 3). Mitrani-Rosenbaum et al. teach to treat a subject suffering from a myopathy associated with deficient GNE function comprising administering a pharmaceutical composition comprising said viral vector, wherein the myopathy associated with deficient GNE function include HIBM and DMRV. At page 1, para. 1, Mitrani-Rosenbaum et al. teach that the myopathy is due to mutations in the GNE gene (Claim 11) and to administer the M712T mutation (page 12, para. 2), as shown on page 24 of the instant specification (Claim 8).
As evidenced by DiMattia et al. the AAV9, AAV2, and AAV8 comprise:
at the 8th darkened bar at alignment set line 1 Asp-Asn (DN) at what appears to be amino acids 267-268 in the AAV9 (top line) is equivalent to 1Asp-2Asn SEQ ID NO: 19;
the 176Tyr of SEQ ID NO: 19 appears to be the amino acid before the 6th darkened bar at alignment set line 3 Asp-Asn (DN) at what appears to be amino acids 445 in the AAV9 (top line);
the 200Asn, 202Ala, and 203Val appear to be between the 8th and 9th darkened bar at “NMAV”; and the
233Trp of SEQ ID NO: 9 appears to be between the 5th and 6th darkened bars at alignment set line 4 the second amino acid after the dashed lines (FAW).

Therefore, Mitrani-Rosenbaum et al. teach a method for treating a subject by administering an AAV serotypes 2, 8, or 9 vector comprising the vector capsid comprises SEQ ID NO: 19 and DNA encoding GNE or the therapeutic fragment thereof (Claim 1) for the treatment of myopathy associated with deficient GNE function comprising administering a pharmaceutical composition comprising said viral vector, wherein the myopathy associated with deficient GNE function include HIBM and DMRV (Claims 10, 13, 14, 15, 16). The vector further comprises muscle –specific promoters (page 7, para. 4; Claim 9).  The composition is administered intravenously (Claim 6) to an effected limb (page 9, para. 5; Claim12). Because the compositions are the same, the composition must have a net negative charge (Claim 4).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/Primary Examiner, Art Unit 1656